Case: 13-14546   Date Filed: 04/04/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14546
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-00256-CG-C-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EDDIE LAMANQUIL SMITH,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (April 4, 2014)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-14546     Date Filed: 04/04/2014   Page: 2 of 2


      Kristen G. Rogers, appointed counsel for Eddie Lamanquil Smith in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Smith’s conviction and sentence

are AFFIRMED.




                                          2